Exhibit 10.4

2007 PTS HOLDINGS CORP.

STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), is made effective as of (the “Date of Grant”),
between PTS Holdings Corp. (together with its successors and assigns, the
“Company”) and John R. Chiminski (the “Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement;

WHEREAS, in connection with the opportunity the Company offered the Participant
to exchange the unvested portion of his existing Option(s) in exchange for a new
grant of an Option under the Plan, the Participant elected to cancel such
unvested portion of his existing Option(s) in exchange for such new grant; and

WHEREAS, the Committee (as defined in the Plan) has determined that it would be
in the best interests of the Company and its stockholders to grant the Options
(as defined below) provided for herein to the Participant pursuant to the Plan
and the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

29. Definitions. Whenever the following terms are used in this Agreement, they
shall have the meanings set forth below. Capitalized terms not otherwise defined
herein shall have the same meanings as in the Plan.

(a) Catalent: “Catalent” shall mean Catalent Pharma Solutions, Inc. together
with its successors and assigns.

(b) Catalent Board: “Catalent Board” shall mean the board of directors of
Catalent.

(c) Cause: “Cause” shall mean (i) the Participant’s willful and material failure
to use his reasonable best efforts to perform his duties, which failure, if
curable, is not cured within fifteen (15) days following written notice from the
Board or the Catalent Board specifying the failure and requesting cure, (ii) the
Participant’s conviction of or confessing to or becoming subject to proceedings
that provide a substantial and reasonable basis to believe that the Participant
has engaged in a (x) felony, (y) crime involving dishonesty, or (z) crime
involving moral turpitude and which is materially injurious to Catalent and its
Subsidiaries, (iii) the Participant engages in willful and material malfeasance
or willful and material misconduct, that, in either case, is materially
injurious to Catalent and its Subsidiaries, or (iv) willful breach by the
Participant of the material terms of the Employment Agreement, including,
without limitation, the non-competition, non-solicitation or confidentiality
provisions thereof, which breach, if curable is not cured within fifteen
(15) days following written notice from the Board or the Catalent Board
specifying the failure and requesting cure. For purposes of this definition, no
act or failure to act shall be deemed “willful” unless effected by the
Participant not in good faith. No termination shall be treated as for Cause
without a Board hearing and a majority Board vote (excluding, however, the
Participant, to the extent he is a member of the Board) prior to the termination
if the Company is then a parent of Catalent and otherwise, a Catalent Board
hearing and a majority Catalent Board vote (excluding, however, the Participant,
to the extent he is a member of the Catalent Board) prior to termination.



--------------------------------------------------------------------------------

(d) Change of Control: “Change of Control” shall mean (i) the sale or
disposition, in one or a series of related transactions, of all or substantially
all of the assets of BHP PTS Holdings L.L.C., the Company, PTS Intermediate
Holdings LLC or Catalent to any Person or Group (other than Blackstone or its
affiliates) or (ii) any Person or Group (other than Blackstone or its
affiliates), is or becomes the Beneficial Owner, directly or indirectly, of more
than 50% of the total voting power of the voting equity of BHP PTS Holdings
L.L.C., the Company, PTS Intermediate Holdings LLC or Catalent, including by way
of merger, consolidation or otherwise and Blackstone ceases to control the
Board, or, if applicable, the Catalent Board or the board of directors of PTS
Intermediate Holdings LLC or BHP PTS Holdings L.L.C., as applicable.

(e) EBITDA Option: An Option with respect to which the terms and conditions are
set forth in Section 3(b) of this Agreement.

(f) Employment Agreement: “Employment Agreement” shall mean the employment
agreement entered into by the Company, Catalent and the Participant, dated
February 23, 2009, as it may be amended or supplemented from time to time.

(g) Expiration Date: “Expiration Date” shall mean the tenth anniversary of the
Date of Grant.

(h) Exit Option: “Exit Option” shall mean, collectively, the Tier I Exit Option
and the Tier II Exit Option.

(i) Fiscal Year: Each fiscal year of the Company (which, for the avoidance of
doubt, ends on or about June 30th of any given year).

(j) Good Termination: “Good Termination” shall mean any termination of the
Participant’s Employment (i) by the Participant for Good Reason, (ii) by the
Company or Catalent without Cause, (iii) due to the Company’s or Catalent’s
election not to extend the Employment Term (as defined in the Employment
Agreement) in which event the Participant’s employment shall be deemed
terminated on the date set forth in Section 7(d)(ii) of the Employment
Agreement, or (iv) due to the Participant’s death or Disability (provided that
for purposes of determining a Disability, the procedure set forth in the
Employment Agreement shall apply).

(k) Good Reason: “Good Reason” shall mean the occurrence of any of the following
events without the Participant’s consent (i) any material diminution in the
Participant’s duties, authorities, or responsibilities, or the assignment to him
of duties that are materially inconsistent with, or that significantly impair
his ability to perform, his duties as Chief Executive Officer of the Company or
Catalent, (ii) any material adverse change in the Participant’s positions or
reporting structures, including ceasing to be the Chief Executive Officer of the
Company or Catalent or ceasing to be a member of the Board or the Catalent
Board, (iii) any reduction in the Participant’s Base Salary (as defined in the
Employment Agreement) or target annual bonus opportunity (other than a general
reduction in base salary or target annual bonus opportunity that affects all
members of senior management proportionately), (iv) any material failure of
Catalent to pay compensation or benefits when due under the Employment
Agreement, (v) any relocation of Catalent’s principal office or of the
Participant’s principal place of employment to a location more than 50 miles
from its location in Somerset, New Jersey, as of the Commencement Date (as
defined in the Employment Agreement) or (vi) any failure by the Company or
Catalent, as applicable, to obtain the assumption in writing of its obligation
to perform the Employment Agreement by any successor to all or substantially all
of the assets of the Company or Catalent, as applicable. No termination of the
Participant’s employment based on a specified Good Reason event shall be
effective as a termination for Good Reason unless (x) the Participant gives
notice to the Company and Catalent of such event within ninety (90) days after
he learns that such event has occurred (or, in the case of any event described
in clauses (v) or (vi), within thirty (30) days after he learns that such event
has occurred), (y) such Good Reason event is not fully cured within thirty
(30) days after such notice (such period, the “Cure Period”), and (z) the
Participant’s employment terminates within sixty (60) days following the end of
the Cure Period.

(l) Options: Collectively, the Time Option, the EBITDA Option, and the Exit
Option to purchase Shares granted under this Agreement.



--------------------------------------------------------------------------------

(m) Plan: “Plan” shall mean the 2007 PTS Holdings Corp. Stock Incentive Plan, as
it may be amended or supplemented from time to time.

(n) Securityholders Agreement: “Securityholders Agreement” shall mean the the
Securityholders Agreement dated as of May 7, 2007 among the Company and the
other parties thereto, as it may be amended or supplemented from time to time.

(o) Subscription Agreement: “Subscription Agreement” shall mean the Management
Equity Subscription Agreement dated as of March 17, 2009 between the Company and
the Participant, as it may be amended or supplemented from time to time.

(p) Tier I Exit Option: “Tier I Exit Option” shall mean an Option with respect
to which the terms and conditions are set forth in Section 3(c) of this
Agreement.

(q) Tier II Exit Option: “Tier II Exit Option” shall mean an Option with respect
to which the terms and conditions are set forth in Section 3(d) of this
Agreement.

(r) Time Option: “Time Option” shall mean an Option with respect to which the
terms and conditions are set forth in Section 3(a) of this Agreement.

(s) Vested Portion: “Vested Portion” shall mean, at any time, the portion of an
Option which has become vested, as described in Section 3 of this Agreement.

30. Grant of Options. The Company hereby grants to the Participant the right and
option to purchase, on the terms and conditions hereinafter set forth, all or
any part of the number of Shares subject to the Time Option, the EBITDA Option,
and the Exit Option set forth on Schedule A attached hereto, subject to
adjustment as set forth in the Plan. The Option Price shall be $ per Share,
subject to adjustment as set forth in the Plan. The Options are intended to be
nonqualified stock options, and are not intended to be treated as an option that
complies with Section 422 of the Code.

31. Vesting of the Options.

(a) Vesting of the Time Option. Subject to the Participant’s continued
Employment through the applicable vesting date, the Time Option shall vest and
become exercisable with respect to twenty percent (20%) of the Shares subject to
such Time Option on each of the first five anniversaries of the Commencement
Date. Notwithstanding the foregoing, to the extent that all or a fraction of the
Exit Options vest pursuant to the terms of this Agreement, the same fraction of
each tranche of the unvested Time Options which remain outstanding shall also
vest.

(b) Vesting of the EBITDA Option.

(i) In General. Subject to the Participant’s continued Employment through the
applicable vesting date, the EBITDA Option shall vest and become exercisable
with respect to twenty percent (20%) of the Shares subject to the EBITDA Option
on each of the first five anniversaries of the Date of Grant (each such
anniversary, an “EBITDA Option Performance Vesting Date”) if, as of the last day
of the Fiscal Year ending immediately prior to the applicable EBITDA Option
Performance Vesting Date, the EBITDA goal set forth on Schedule B (the “EBITDA
Goal”) for the applicable Fiscal Year is achieved or exceeded.

(ii) Catch-Up. Notwithstanding the foregoing, subject to the Participant’s
continued Employment through the applicable vesting date, if the portion of the
EBITDA Option that is scheduled to vest in respect of a given Fiscal Year does
not vest because the EBITDA Goal is not achieved or exceeded in respect of such
Fiscal Year (any such Fiscal Year, a “Missed Year”), then the portion of the
EBITDA Option that was eligible to vest but failed to vest due to the failure to
achieve or exceed the EBITDA Goal in such Missed Year shall nevertheless vest
and become exercisable if and when the Cumulative EBITDA



--------------------------------------------------------------------------------

Goal set forth on Schedule B for any completed Fiscal Year that is subsequent to
any Missed Year (any such Fiscal Year, an “Achieved Year”) is achieved or
exceeded, with vesting to occur on the EBITDA Option Performance Vesting Date
that occurs immediately following the last day of the Achieved Year.

Such EBITDA Goals shall be adjusted in good faith to reflect acquisitions,
divestitures and other similar corporate transactions that would affect the
EBITDA Goals.

(c) Vesting of the Tier I Exit Option. Subject to the Participant’s continued
Employment through the applicable vesting date, the Tier I Exit Option shall
vest on the date, if any, when either (i) Blackstone shall have received cash
proceeds or marketable securities in respect of its investment in the Company
aggregating in excess of 2.5 times the amount of its initial investment in the
Company (such initial investment equaling $914,680,907.54) (the “Initial
Investment”) or (ii) Blackstone shall have received a cash Internal Rate of
Return of at least 20% on its Initial Investment. For purposes of this
Agreement, “Internal Rate of Return” means, as of a given date, the internal
rate of return compounded annually from April 10, 2007 with respect to the
Initial Investment). Notwithstanding the foregoing, subject to the Participant’s
continued Employment through the applicable vesting date, in the event that the
2.5 multiple hurdle or the 20% Internal Rate of Return hurdle (each as described
in this Section 3(c)) is not met, but the 1.75 multiple hurdle or the 15%
Internal Rate of Return hurdle (each as described below) is met, the Tier I Exit
Option shall vest based on straight line interpolation between the two points.

(d) Vesting of the Tier II Exit Option. Subject to the Participant’s continued
Employment through the applicable vesting date, the Tier II Exit Option shall
vest on the date, if any, when either (i) Blackstone shall have received cash
proceeds or marketable securities in respect of its investment in the Company
aggregating in excess of 1.75 times the Initial Investment or (ii) Blackstone
shall have received a cash Internal Rate of Return of at least 15% on its
Initial Investment.

(e) Change of Control. Notwithstanding anything herein to the contrary, in the
event of (x) any Change of Control that occurs during the Participant’s
Employment (which for this purpose shall include employment by Catalent) or
(y) any Good Termination that occurs within the six (6) month period prior to a
Change of Control, the Time Option shall become fully vested and exercisable
immediately prior to such Change of Control. Any portion of the Exit Options
that remain unvested upon a Change of Control shall continue to remain
outstanding and remain eligible for potential future vesting in accordance with
the terms of this Agreement.

(f) Termination of Employment. If the Participant’s Employment terminates for
any reason, the Option, to the extent not then vested and exercisable, shall be
immediately canceled by the Company without consideration (except as otherwise
provided in Section 3(e) above). Notwithstanding anything to the contrary in
this Agreement or the Plan, in the event of a Good Termination, (i) the
Participant shall be deemed vested as of the date of termination in any portion
of the Time Option that would otherwise have vested if the Participant had
remained employed by the Company or Catalent through the first anniversary of
the termination date and (ii) the Participant shall retain the opportunity
through the Expiration Date to become vested, subject only to attaining the
performance goals specified herein, in a portion of the unvested Exit Options
equal to a fraction, not greater than one, the numerator of which is the number
of days elapsing from the Commencement Date through the termination date and the
denominator of which is the number of days elapsing from the Commencement Date
through the date of the event that triggers additional Exit Option vesting. In
the case of any Exit Options which vest pursuant to this Section 3(f) after the
Participant’s Employment has terminated, the Company agrees to provide the
Participant with notice that a performance condition has been satisfied within
45 days following the date on which the determination is made that such
condition has been satisfied.



--------------------------------------------------------------------------------

32. Exercise of Options.

(a) Period of Exercise. Subject to the provisions of the Plan and this
Agreement, the Participant may exercise all or any part of the Vested Portion of
an Option at any time prior to the Expiration Date. Notwithstanding the
foregoing, if the Participant’s Employment terminates prior to the Expiration
Date, the Vested Portion of an Option shall remain exercisable for the period
set forth below:

(i) Good Termination. In the event of a Good Termination, the Participant may
exercise the Vested Portion of an Option for a period ending on the earlier of
(A) the one year anniversary of such termination of Employment and (B) the
Expiration Date, and for any portion of an Option that becomes vested after the
date of termination pursuant to Section 3(e) or 3(f) above, the earlier of
(I) the one year anniversary of the date on which such portion of an Option
vests and (II) the Expiration Date;

(ii) Termination of Employment other than due to a Good Termination. In the
event of a termination of Employment that is not a Good Termination (and not by
the Company or Catalent for Cause (as discussed below)), the Participant may
exercise the Vested Portion of an Option that became vested on or prior to the
date of termination for a period ending on the earlier of (A) the 90th day
following the effective date of such termination of Employment and (B) the
Expiration Date and, for any portion of an Option that became vested after the
date of termination pursuant to Section 3(e) or (f) above, the earlier of
(I) the 90 th day following the date on which such portion of an Option vests
and (II) the Expiration Date; and

(iii) Termination by the Company or Catalent for Cause. If the Participant’s
Employment is terminated by the Company or Catalent for Cause, the Vested
Portion of an Option shall immediately terminate in full and cease to be
exercisable as of the effective date of such termination.

(b) Method of Exercise.

(i) Subject to Section 4(a) of this Agreement and Section 6(c) of the Plan, the
Vested Portion of an Option may be exercised by delivering to the Company at its
principal office written notice of intent to so exercise; provided that, the
Option may be exercised with respect to whole Shares only. Such notice shall
specify the number of Shares for which the Option is being exercised and shall
be accompanied by payment in full of the Option Price. The payment of the Option
Price may be made at the election of the Participant (i) in cash or its
equivalent (e.g., by check), (ii) in Shares having a Fair Market Value equal to
the aggregate Option Price for the Shares being purchased and satisfying such
other requirements as may be imposed by the Committee; provided, that such
Shares have been held by the Participant for more than six months (or such other
period as established from time to time by the Committee in order to avoid
adverse accounting treatment applying generally accepted accounting principles),
(iii) partly in cash and partly in such Shares, (iv) if there is a public market
for the Shares at such time, to the extent permitted by the Committee and
subject to such rules as may be established by the Committee, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Company an amount out
of the proceeds of such sale equal to the aggregate option price for the Shares
being purchased, or (v) using a net settlement mechanism whereby the number of
Shares delivered upon the exercise of the Option will be reduced by a number of
Shares that has a Fair Market Value equal to the Option Price, provided that the
Participant tenders cash or its equivalent to pay any applicable withholding
taxes. The Participant shall not have any rights to dividends or other rights of
a stockholder with respect to Shares subject to an Option until the Participant
has given written notice of exercise of the Option, paid in full for such Shares
and, if applicable, has satisfied any other conditions imposed by the Committee
pursuant to the Plan.

(ii) Notwithstanding any other provision of the Plan or this Agreement to the
contrary, absent an available exemption to registration or qualification, an
Option may not be exercised prior to the completion of any registration or
qualification of an Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
discretion determine to be necessary or advisable; provided, that the Company
shall use commercially reasonable efforts to take such actions as are necessary
and appropriate to register or qualify the Shares subject to the Option so it
may be exercised.



--------------------------------------------------------------------------------

(iii) Upon the Company’s determination that an Option has been validly exercised
as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to the Participant, any loss by the Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

(iv) In the event of the Participant’s death, the Vested Portion of an Option
shall remain exercisable by the Participant’s executor or administrator, or the
person or persons to whom the Participant’s rights under this Agreement shall
pass by will or by the laws of descent and distribution as the case may be, to
the extent set forth in Section 4(a) of this Agreement. Any heir or legatee of
the Participant shall take rights herein granted subject to the terms and
conditions hereof.

(v) As a condition to the exercise of any Option evidenced by this Agreement,
the Participant shall execute the Securityholders Agreement and the Subscription
Agreement.

33. No Right to Continued Employment. Neither the Plan nor this Agreement shall
be construed as giving the Participant the right to be retained in the employ
of, or in any consulting relationship to, the Company or any Affiliate. Further,
the Company or any Affiliate may at any time dismiss the Participant or
discontinue any consulting relationship, free from any liability or any claim
under the Plan or this Agreement, except as otherwise expressly provided herein.

34. Legend on Certificates. The certificates representing the Shares purchased
by exercise of an Option shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed or quoted or market to
which the Shares are admitted for trading and, any applicable federal or state
or any other applicable laws and the Company’s Certificate of Incorporation and
Bylaws, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.

35. Transferability. An Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary shall not constitute
an assignment, alienation, pledge, attachment, sale, transfer or encumbrance. No
such permitted transfer of an Option to heirs or legatees of the Participant
shall be effective to bind the Company unless the Committee shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee or transferees of the terms and conditions thereof.
During the Participant’s lifetime, an Option is exercisable only by the
Participant.

36. Adjustments Upon Certain Events. The Committee shall make certain
substitutions or adjustments to any Options subject to this Agreement pursuant
to Section 9(a) of the Plan.

37. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company or its Affiliates shall have the right and are
authorized to withhold any applicable withholding taxes in respect of an Option,
its exercise, or any payment or transfer under or with respect to an Option and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes. The
Participant may elect to pay any or all of such withholding taxes as provided in
Section 4 of the Plan.

38. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of an Option, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.



--------------------------------------------------------------------------------

39. Notices. Any notice under this Agreement shall be addressed to the Company
in care of its Chief Financial Officer and a copy to the General Counsel, each
copy addressed to the principal executive office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.

40. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.

41. Options Subject to Plan, Securityholders Agreement and Subscription
Agreement. By entering into this Agreement the Participant agrees and
acknowledges that the Participant has received and read a copy of the Plan, the
Securityholders Agreement and the Subscription Agreement. The Options and the
Shares received upon exercise of an Option are subject to the Plan, the
Securityholders Agreement and the Subscription Agreement. For the avoidance of
doubt, the Participant further agrees and acknowledges that (x) this Agreement,
in addition to any other stock option agreements previously entered into, shall
be considered a “Stock Option Agreement” under the Subscription Agreement and
(y) the Options, in addition to any other stock options previously awarded,
shall be considered the “Option” under the Subscription Agreement. The terms and
provisions of the Plan, the Securityholders Agreement and the Subscription
Agreement, as each may be amended from time to time are hereby incorporated by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan (other than the definition of “Change
of Control” and the method of determining “Disability”), the Securityholders
Agreement or the Subscription Agreement, the applicable terms and provisions of
the Plan, the Securityholders Agreement or the Subscription Agreement will
govern and prevail. In the event of a conflict between any term or provision of
the Plan and any term or provision of the Securityholders Agreement or the
Subscription Agreement, the applicable terms and provisions of the
Securityholders Agreement or the Subscription Agreement, as applicable, will
govern and prevail.

42. Amendment. The Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate this Agreement,
but no such waiver, amendment, alteration, suspension, discontinuance,
cancellation or termination shall adversely affect the rights of the Participant
hereunder without the written consent of the Participant.

43. Dispute Resolution. Any controversy, dispute or claim relating to this
Agreement shall be settled in accordance with Section 12(c) of the Employment
Agreement.

44. No Mitigation/No Offset. The Company’s obligations hereunder shall only be
subject to setoff, counterclaim or recoupment as expressly provided in the
Subscription Agreement.

45. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

[The remainder of this page intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

PTS HOLDINGS CORP. By     Its     JOHN R. CHIMINSKI  



--------------------------------------------------------------------------------

Schedule A

The number of Shares subject to each Option is set forth below:

Time Option:

EBITDA Option:

Tier I Exit Option:

Tier II Exit Option:



--------------------------------------------------------------------------------

Schedule B

EBITDA Goals

 

Fiscal Year

 

EBITDA Goal
(dollars in millions)

 

Cumulative EBITDA Goal
(dollars in millions)

2010

   

2011

   

2012

   

2013

   

2014

   

“EBITDA” is defined as internally reported operating earnings increased by
depreciation and amortization and is based on fiscal year 2010 internally
budgeted foreign exchange rates. Future performance will be translated at
constant foreign exchange rates in order to gauge performance against EBITDA
goals in consideration of foreign currency fluctuations, which may occur.